Citation Nr: 0302646	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  95-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
skin disorder, including cysts.

2.  Entitlement to a higher rating for carpal tunnel syndrome 
of the right (minor) hand, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a higher rating for carpal tunnel syndrome 
of the left (major) hand, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a higher rating for bilateral varicose 
veins, currently evaluated as 10 percent disabling.

(The issues of entitlement to service connection for a 
disability manifested by bowel incontinence, an increased 
evaluation for gout, and total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU), are the subjects of a later 
decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1969 and from December 1970 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and September 1996 
rating determinations of the Seattle Department of Veterans 
Affairs (VA) Regional Office (RO).  

In July 2002 the Board remanded the case to the RO in 
response to the veteran's request for a Travel Board held at 
the RO.  In September 2002 the veteran advised by letter that 
he no longer desired a Travel Board hearing.

The Board is undertaking additional development of the issues 
of entitlement to service connection for bowel incontinence, 
increased evaluation for gout, and a TDIU pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issue of entitlement to service 
connection for bowel incontinence, increased evaluation for 
gout, and a TDIU.


FINDINGS OF FACT

1.  A chronic acquired skin disorder was not shown in service 
or for many years thereafter; the probative competent 
evidence of record does not link a skin disorder to service 
on any basis including exposure to Agent Orange (AO).

2.  Right carpal tunnel syndrome is not productive of 
paralysis of the median nerve or incomplete moderate 
paralysis of the median nerve.

3.  Left carpal tunnel syndrome is not productive of 
paralysis of the median nerve or incomplete moderate 
paralysis of the median nerve.

4.  Prior to January 12, 1998, bilateral varicose veins 
disability was manifested by mild superficial varicose veins 
of both lower extremities with complaints of fatigue with 
prolonged exertion.  

5.  After January 12, 1998, right lower extremity varicose 
vein disability has been manifested by complaints of fatigue 
and pain with only mild superficial varicose veins.

6.  After January 12, 1998, left lower extremity varicose 
vein disability has been manifested by complaints of pain and 
fatigue with only mild superficial varicose veins.  


CONCLUSIONS OF LAW

1.  A chronic acquired skin disorder, including cysts, was 
not incurred or aggravated during active duty, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for right carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002);  
38 C.F.R. §§ 4.1, 4.2, 4.3, 4,7, 4.124(a), Diagnostic Codes 
8515, 8615, 8715 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for left carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.3, 4,7, 
4.124(a), Diagnostic Codes 8515, 8615, 8715.

4.  The criteria for a disability rating in excess of 10 
percent for varicose veins of the lower extremities, prior to 
January 12, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.10, 4.104, Diagnostic Code 7120 
(effective prior to January 12, 1998).

5.  The criteria for separate 10 percent disability ratings 
for varicose veins of the right and left lower extremity are 
met effective from January 12, 1998.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.1, 4.3, 4.10, 4.104, Diagnostic Code 
7120 (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  


The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.156, 3.159).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the September 1994, 
September 1996, and May 1998 rating determinations, the 
January 1995 and December 1997 SOCs, and the September 1996, 
May 1998, October 1999, and October 2000 SSOCs informed the 
appellant of the information and evidence needed to 
substantiate this claim. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  

The veteran has also been afforded several VA examinations 
with regard to his claim.  Moreover, in response to a 
clarification as to whether the veteran still wanted a 
hearing before a Travel Board Member, the veteran, in 
September 2002, responded that he no longer wanted a hearing 
and that he wanted his case forwarded to the Board for a 
decision.  VA has met all VCAA duties.

Although the RO has not provided notice of the VCAA or 
adjudicated the veteran's claim with this law in mind, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time because the procedural actions of the 
RO are in essential agreement with and adhere to the mandates 
of this new law with respect to the duty to notify and the 
duty to assist the veteran in the development of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former and the new VCAA.  
38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 2002)); 66 
Fed. Reg. 45,630 (Aug. 20, 2001) (38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must considered whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an oportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.


Moreover, as noted earlier, the veteran has been afforded the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of his 
claim.  See Bernard, supra.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Moreover, as the Board finds that 
the directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence and argument and that he is not 
prejudiced by this decision.


Service Connection

General Service Connection Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

The CAVC has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).


The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Herbicide Exposure Criteria

38 C.F.R. § 3.307(a) General. ... a disease associated with 
exposure to certain herbicide agents listed in § 3.309 will 
be considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.

38 C.F.R. § 3.307(a)(6) Diseases associated with exposure to 
certain herbicide agents. (i) For the purposes of this 
section, the term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.

(ii) The diseases listed at § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.

(iii) A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. ...

§ 3.309 Disease subject to presumptive service connection. 
... ...

(e) Disease associated with exposure to certain herbicide 
agents. If a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.

Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) NOTE 1: The term "soft-tissue sarcoma" includes 
the following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.

NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Factual Background

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of a rash on 
his arms and legs in November 1968.  A diagnosis of a heat 
rash was rendered at that time.  In June 1973, the veteran 
was noted to have tinea versicolor.  In June 1977, the 
veteran was seen with a rash on his legs, back, and neck.  It 
was the examiner's assessment that the veteran had flea 
bites.  There were no other complaints or findings of skin 
problems inservice.  

At the time of the veteran's February 1986 over 40 
examination, normal findings were reported for the skin.  On 
his February 1986 report of medical history, the veteran 
checked the "no" box when asked if he had or had ever had 
skin diseases.  On the veteran's December 1987 retirement 
physical, normal findings were again reported for the skin.  
On his retirement report of medical history, the veteran 
checked the "no" box when asked if he had or had ever had 
skin disease.  The veteran also checked the "no" box when 
asked whether if he had or had ever had a tumor, growth, or 
cyst.  

At the time of the veteran's June 1988 VA examination, there 
were no lesions found on the veteran's body.  There were also 
no skin rashes found at that time.  There were also no 
reports or findings of a skin disorder at the time of the 
veteran's May 1994 VA examination.  

At the time of a March 1995 private outpatient visit, the 
veteran was noted to have a chronic skin condition, which he 
had been treating with Cortisone and moisturizing cream.  
Physical examination performed at that time revealed a rash 
on the veteran's back with lesions that were anywhere from a 
couple of centimeters in diameter to 3 or 4 cm. in diameter.  
The border of the lesions was mildly scaly and red and the 
lesions were quite itchy.  The veteran reported at that time 
that he was covered with a rash when he returned from Vietnam 
and that the rash had cleared up with the use of cream, 
except for the recurrent spots on his back.  He indicated 
that he had not had a skin culture for fungus.  A diagnosis 
of chronic dermatitis, suspect fungal infection, was rendered 
at that time.  

In May 1999, the veteran was seen with a cyst on his neck 
which he reported had been there for thirty years.  The 
veteran stated that it had gotten progressively worse and 
that it had been draining for the last several days.  At the 
time of a follow-up visit later that month, the veteran 
indicated that he had had a bump in his neck in service.  


Analysis

Service connection is not warranted for a skin disorder or 
skin growth on either a direct basis or as secondary to AO 
exposure.  

While the Board notes that the veteran was seen with 
complaints of skin problems on several occasions during 
service, they were transient in nature as evidenced by the 
problems being of a diverse nature and being spread out over 
an extended period of time and subsequently resolving.  

Moreover, at the time of the veteran's February 1986 over 40 
and December 1987 retirement examinations, normal findings 
were reported for the skin.  Furthermore, on his February 
1986 and December 1987 reports of medical history, the 
veteran checked the "no" boxes when asked if he had or had 
ever had skin diseases or tumors, growths, or cysts.  

The medical records in the years following service are also 
devoid of any complaints or findings of a skin disorder or 
growths.  The first objective medical finding of either a 
skin rash or growth is not until many years after service.  
Moreover, there has been no competent medical evidence 
submitted relating any current skin disorder or growth to the 
veteran's period of service.  As to the veteran's belief that 
his current skin disorder or cyst began inservice the Board 
notes that he is competent to report symptoms he experienced; 
however, he is not qualified to render an opinion as to 
etiology of these disorders.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating his skin disorders and 
cysts to his to service are in conflict with the service 
medical records, the service medical examinations, and the 
treatment records covering the period of time subsequent to 
service.  The objective medical evidence, in this case the 
negative medical evidence, is more probative than the 
veteran's more recent assertions of continuous problems with 
his skin and neck cyst since service.  

The claim that the veteran's skin condition or cyst disorder 
is secondary to exposure to Agent Orange is also not 
supported by the competent medical evidence of record.  
First, he has not been diagnosed with a disease that is 
recognized as attributable to Agent Orange under the 
applicable regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  
Therefore, as a matter of law, the veteran cannot receive the 
benefit of a rebuttable presumption that he has a skin 
disorder or cyst disorder that was caused by his exposure to 
AO.  

As to the veteran's belief that his current skin disorder or 
cyst disorder is as a result of his exposure to AO, he is not 
qualified to render an opinion as to etiology of these 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, there is no competent medical evidence in 
the record showing that the veteran currently has a skin or 
cyst disorder that is related to exposure to AO, or some 
other herbicide, during service. 

The Board therefore finds that that the preponderance of the 
evidence is against the claim for a skin or cyst disorder 
either on a direct basis or as secondary to exposure to AO, 
or some other herbicide, during service, and his claim must 
be denied.


Disability Evaluations

General Increased Evaluation Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).




Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Varicose Veins

The criteria for evaluation of cardiovascular disorders were 
amended during the pendency of the veteran's appeal, 
effective January 12, 1998.  See 62 Fed. Reg. 65219 (Dec. 11, 
1997).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
CAVC held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version more favorable to the appellant was to 
be applied.  A review of the record demonstrates that the RO 
considered the old and new criteria.  Therefore, the veteran 
was made aware of the change.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Pursuant to the criteria in effect prior to January 12, 1998, 
a noncompensable rating was warranted for mild varicose veins 
or varicose veins with no symptoms.  A 10 percent rating was 
warranted where the evidence showed bilateral or unilateral 
moderate varicose veins with varicosities of superficial 
veins below the knee, with symptoms of pain or cramping on 
exertion.  

Where the evidence showed moderately severe varicose veins 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters in diameter, with symptoms of pain or 
cramping on exertion and no involvement of the deep 
circulation, a 30 percent rating was warranted for bilateral 
varicose veins and a 20 percent rating for unilateral 
varicose veins. 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

Under the new rating criteria, a noncompensable disability 
evaluation is warranted for asymptomatic palpable or visible 
varicose veins.  Varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrant a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-00.


Factual Background

A review of the record demonstrates that the RO granted 
service connection for varicose veins and assigned a 10 
percent disability evaluation in a January 1989 rating 
determination.  


At the time of an August 1996 VA examination, the veteran was 
noted to have mild varicose veins around the ankle and lower 
left legs.  Photographs were taken of the veins.  The 
examiner indicated that the varicose veins were difficult to 
see on the photographs because they were not very large.  The 
examiner stated that they were bilateral.  

Physical examination revealed that the veteran's varicose 
veins were at the ankle level and slightly above the ankle.  
They were not grossly distended but more superficial line-
like varicosities.  There was no edema related to them.  A 
diagnosis of spider varicosities of the ankle, bilaterally, 
was rendered.  

At the time of a January 1999 VA examination, the veteran 
reported that his varicose veins had been present for years.  
He stated that they were typically asymptomatic and that he 
had never received any treatment for them.  Physical 
examination performed at that time revealed superficial small 
varicosities of the medial portion of the bilateral ankles, 
which were nontender.  A diagnosis of superficial 
varicosities of the bilateral ankles, asymptomatic, was 
rendered.  


Analysis

The criteria for an evaluation in excess of 10 percent 
evaluation for varicose veins were not met prior to January 
12, 1998.  The objective medical evidence of record does not 
demonstrate that the veteran has had moderately severe 
varicose veins involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion and no involvement of the 
deep circulation, at the time of any VA examination.  At the 
time of his August 1996 VA examination, the veteran was 
diagnosed as having spider varicosities of the ankle, 
bilaterally.  




Moreover, physical examination performed at the time of the 
January 1999 VA examination revealed superficial small 
varicosities of the medial portion of the bilateral ankles, 
which were nontender.  A diagnosis of superficial 
varicosities of the bilateral ankles, asymptomatic, was 
rendered was rendered at that time.  

As to the new criteria, a separate 10 percent evaluation is 
warranted for each leg.  The veteran has reported having 
aching and fatigue in his legs after prolonged walking.  A 20 
percent rating is not warranted for either leg as the 
clinical findings are absent for findings of persistent edema 
incompletely relieved by elevation of an extremity, stasis 
pigmentation, or eczema.


Carpal Tunnel Syndrome

Criteria

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 7 Vet. App. 542, 544 (1995).

Complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, will be rated 
as 70 percent disabling for the major hand and 60 percent 
disabling for the minor hand.  



Incomplete paralysis of the median nerve will be rated as 50 
percent disabling for the major hand and 40 percent disabling 
for the minor hand where severe; as 30 percent disabling for 
the major hand and 20 percent disabling for the minor hand 
where moderate; and as 10 percent disabling for the either 
hand where mild.  38 C.F.R. § 4.124a, Code 8515 (2002).  
Neuritis (Code 8615) and neuralgia (code 8715) will be rated 
under the above criteria.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. § 4.123 (2002).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2002).


Factual Background

A review of the record demonstrates that the RO granted 
service connection for right and left carpal tunnel syndrome 
in a January 1989 rating determination and assigned separate 
10 percent disability evaluations.  

At the time of an August 1996 VA examination, the veteran 
reported that he wore braces at night to avoid numbness.  He 
indicated that he would have numbness after using the 
computer unless he used the carpal tunnel bar.  He also noted 
that his hands would become numb if he grabbed the handle 
bars when riding his bike.  

Physical examination of the wrists revealed that the veteran 
had a positive Tinel sign on the left and a negative one on 
the right.  He had mild numbness on Phalen's maneuver.  Motor 
strength was 5/5 in the upper extremities.  A diagnosis of a 
history of bilateral carpal tunnel syndrome was rendered.  

At the time of a January 1998 VA examination, the veteran 
reported recurrent numbness in both hands, which caused him 
to shake his hands to make the feeling go away.  

Physical examination of the wrists revealed both to have 
negative Tinel's sign.  The left hand grip was 5/5.  
Resistance against pronation and supination was 5/5.  The 
veteran could make a fist and extend the hand without 
difficulty.  The intrinsic muscles and thumb to finger 
approximated 5/5.  The right hand grip was slightly weaker 
than the left, perhaps 4/5.  Tinel's sign was negative.  The 
right hand was less symptomatic compared with the left.  The 
veteran was noted to be left-handed which possibly accounted 
for the difference in strength between the two hands.  A 
diagnosis of carpal tunnel syndrome, previously reported to 
be bilateral with surgical correction on the left with no 
significant weakness on the left and possibly trace weakness 
on the right, was rendered.  

In his August 1998 substantive appeal, the veteran indicated 
that he had to take many breaks when using his hands for 
repetitive actions.  

At the time of a January 1999 VA examination, the veteran 
stated that he continued to use nighttime splints and noted 
episodic resurgence of symptoms, which included tingling and 
numbness in the median nerve distribution, bilaterally; the 
left worse than the right.  

Physical examination of the wrists revealed negative Tinel 
tests, bilaterally, and a negative Phalen test on the right.  
Two-point discrimination was intact to 6 mm. in all fingers.  
The range of motion was dorsiflexion 70 degrees, volar 
flexion 80 degrees, ulnar deviation 45 degrees, and radial 
deviation 20 degrees.  



There was minor tingling in the median nerve distribution on 
the left experienced with volar flexion.  In other words, 
Phalen's test was positive on the left.  It was the 
examiner's impression that the veteran had bilateral carpal 
tunnel syndrome, status post left median nerve root release, 
with continued episodic symptoms.  

In a May 2002 letter, M D, a friend of the veteran, indicated 
that his carpal tunnel syndrome and arthritis rendered him 
unable to perform normal tasks.  


Analysis

The criteria for an evaluation in excess of 10 percent for 
left or right carpal tunnel syndrome have not been met.  As 
previously noted, evaluations in excess of 10 percent would 
require moderate incomplete paralysis.  At the time of his 
August 1996 VA examination, the veteran had 5/5 motor 
strength in his upper extremities.  Tinel sign was positive 
only on the left and only mild numbness was demonstrated with 
Phalen's maneuver.  

Moreover, at the time of a January 1998 VA examination, the 
veteran's left hand grip was 5/5, resistance against 
pronation and supination was 5/5, and the intrinsic muscles 
and thumb to finger approximated 5/5.  The veteran was able 
to make a fist and extend his hand without difficulty.  While 
the veteran's right hand grip was noted to be slightly 
weaker, it was still reported as 4/5.  Moreover, the 
veteran's right hand was noted to be less symptomatic than 
his left hand. Tinel's sign was negative for both hands.  The 
examiner at that time reported that the veteran had no 
significant weakness on the left and possibly only trace 
weakness on the right.  Finally, at the time of the January 
1999 VA examination, the veteran was noted to have negative 
Tinel's sign for both extremities and a negative Phalen sign 
in the right.  Range of motion was full for both wrists, with 
only minor tingling on volar flexion.  

The Board notes the veteran's use of continuous nighttime 
splints and his report of an episodic resurgence of symptoms 
of tingling and numbness in the median nerve at the time of 
his January 1999 VA examination; however, the objective 
medical evidence gathered at the time of the three VA 
examinations is more probative than the veteran's assertions 
that an increased evaluation is warranted.  

The medical findings reveal no evidence of muscle atrophy, 
incomplete pronation, problems with finger flexion or thumb 
motion, an inability to make a fist, or weakened wrists.  The 
preponderance of the evidence is against the claims and 
increased evaluations are not warranted.  See Gilbert, supra.


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(b)(1) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his bilateral varicose veins or bilateral carpal tunnel 
syndrome.  As to interference with employment, the Board 
notes that there have been no objective medical findings that 
the veteran's carpal tunnel syndrome or varicose veins 
interfere with his employment.  While the veteran is 
currently in receipt of Social Security disability it is not 
solely as a result of his service-connected varicose veins or 
carpal tunnel syndrome.  Furthermore, the currently assigned 
schedular disability evaluations for these disorders 
contemplate interference with employment.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected bilateral carpal tunnel syndrome 
and bilateral varicose veins, and that the record does not 
suggest, based upon these findings documented within the 
clinical reports, that the appellant has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

Entitlement to service connection for a skin disorder, 
including cysts, is denied. 

Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome of the right (minor) hand, is denied.

Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome of the left (major) hand is denied.

Entitlement to a disability rating greater than 10 percent 
for bilateral varicose veins prior to January 12, 1998, is 
denied.

Entitlement to a 10 percent disability evaluation for 
varicose veins of the left leg as of January 12, 1998 is 
granted, subject to regulations governing the payment of 
monetary benefits.

Entitlement to a 10 percent disability evaluation for 
varicose veins of the right leg as of January 12, 1998 is 
granted, subject to regulations governing the payment of 
monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

